By the Court:

We must give judgment for the plaintiff on the - demurrer. "Under the statute no writ of copias ad satisfaciendum could issue on the judgment against the defendants, two of whom were free white citizens of the State, without, an affidavit in conformity with its requirements, notwithstanding Fromberger, the other defendant in the judgment, was a non-resident. The writ must pursue the judgment, and must include all the defendants when the judgment is against several jointly. 2 Tidd’s Pr. 1027. And yet the statute enacts that no ca. sa. shall issue against a free white citizen of the State without an allegation of fraud supported by affidavit. The process was therefore void from its inception, and being so, of course, it was void as to all and each of the defendants in the judgment.